—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered August 8, 1996, convicting him of criminal possession of a controlled substance in the second degree (two counts) and criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he received ineffective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602; People v Sullivan, 153 AD2d 223). Furthermore, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.